--------------------------------------------------------------------------------

[usrlogo.jpg]

20333 S 249, Suite 200 Ph: 281-378-8029 Houston, Texas, USA 77070 Fax:
866-857-9025

STRICTLY PRIVATE AND CONFIDENTIAL

22nd August, 2008

Name: John David LaPrade   1302 Kingfisher Court South   Pearland, Texas 77584

Dear Mr. LaPrade

Further to our recent discussions, we are pleased to confirm the following
employment arrangements in connection with the terms of employment with USR
Technology, Inc. management team effective June 20, 2008.

Position:

President of The Company, USR Technology, Inc., (referred to as The Company).
You will be working out of our Bahrain office as well as yet to be defined
regional offices and spending your time in the Middle East, United States of
America and The Far East.

   



Responsibilities:

You will be generally responsible for all matters typical of those for a
President.

   



•

Establish strategic goals and objectives, growth and sales targets, budgets and
equipment and personnel requirements. Work closely with Senior Level Management
to monitor the above.

•

Manage the day to day operations of The Company which shall include developing
business opportunities, negotiating and managing contracts, overseeing the
hiring of personnel and the ordering of equipment, directing future expansion
into new regions and the establishment of regional offices.

•

Recruit and Train a Business Development Team to pursue drilling and or related
contracts with Oil and Gas Operators throughout the United States, Middle East,
India, Southeast Asia and Far East Asia. Maintain a strong relationship with
client companies and potential customers.

•

Supervise Senior level Management by conducting weekly meetings to monitor key
activities relating to The Company’s growth and profit. Maintain strong
relationships with key employees.

•

Supervise the creation of all marketing and image building materials. Work with
the Board of Directors to create and maintain a prestigious image for The
Company.

•

Direct the development of new technologies and establish a company wide focus on
identifying ideas and concepts that could lead to proprietary and patentable
technology.

  •

Assist in identifying and evaluating acquisition targets, ground floor


--------------------------------------------------------------------------------

 


[uslogo.jpg] Page 2 of 8


exploration projects, and joint venture opportunities that further The Company’s
goal of long term growth and maximization of shareholder value.

•

Assist company personnel in meeting all federal, local, US, Middle Eastern
(including the Republic of Yemen) and Far Eastern regulatory filing requirements
(including Business Corporations Acts, Income Tax Acts, Securities Commissions
requirements, Stock Exchange requirements, and other specific reporting
requirements assigned to you);


You will direct the overall management of The Company as requested by the Board
of Directors. In such capacity, it is anticipated that you will assist in all
aspects of management for The Company in pursuing its strategic objectives.

 



You will devote all your time and attention to The Company affairs. As President
of The Company, you shall not, without the prior consent of the Board of
Directors, undertake any other employment related activities, including serving
as an officer or director of any other private or public corporation or business
enterprise.

 



You will serve at all times with loyalty and honesty in the best interest of The
Company and ensure that the fullest of professional standards and ethics are
maintained, and comply with all applicable laws and corporate policies.

 



Base Salary:

$236,000.00 per annum (less statutorily required deductions), paid monthly. You
shall receive an annual base salary review.

 



Stock Ownership:

You will be awarded 250,000 shares of restricted stock in USR Technology, Inc.
These shares are subject to a 5 year vesting schedule and shall vest 20% at the
end of the first year of employment, then 20% at the end of each year over the
next 5 years of employment. You will be 100% vested at the end of you 5th year.

 



Options:

You will be awarded 250,000 shares of USR Technology, Inc. stock options
exercisable at a price of $1.00 per share. These options are exercisable at any
time during your first 36 months of employment. Future options may be allocated
entirely at the discretion of the Board of Directors and/or Compensation
Committee. Future options shall vest in accordance to The Company’s Option Plan

 



Other Benefits:

At the sole discretion of the Board you might be granted special cash bonuses
for securing lucrative projects for The Company and / or exceeding your job
responsibilities and contributing to increased


--------------------------------------------------------------------------------


[uslogo.jpg] Page 3 of 8


 

profitability of The Company.

 



Inconsistency
Between Other
Agreements and
this Agreement:

In the event of any inconsistency between other agreements and this agreement
the terms of this Agreement shall prevail.

 



Accommodation:

A housing allowance of $6,500 per month will be payable, inclusive of

 

all utilities, security fees, maintenance fees and taxes.

 



Vehicle Allowance:

A vehicle allowance of $1,500 per month will be payable inclusive of all
insurance, taxes, duties, road permits and fees. The Company, at its expense,
shall provide you with a personal driver in the event you are stationed in a
city or region where a personal driver is required.

 



Benefits:

1. Travel and Entertainment Budget

When traveling on behalf of The Company you will be allowed a per diem of $100
per day to cover out of pocket expenses such as airport transfers, taxis, exit
fees, visas upon arrival, purchase of local calling cards, meals and all other
incidentals. This will be paid in lieu of reimbursable expense statements. This
amount is subject to review depending on an escalation in the cost of travel.

 



You will be reimbursed for all reasonable documented business expenses incurred
on behalf of The Company pertaining to the entertainment of clients or company
personnel in carrying out your duties.

 



You will be reimbursed for any documented expenses for the hiring of drivers,
car rental, office supplies and misc. expenses associated with any of The
Company’s offices.

 



The Company will pay for Business Class tickets for all business related travel.

 



 

2. Vacation

You will be entitled to four working weeks vacation per annum, The Company will
pay for round trip Business Class tickets from the United States to South East
Asia or the Middle East for your family dependents based in the United States.
You will be allowed two round trip Business Class tickets per year for travel to
the United States if for personal reasons.


--------------------------------------------------------------------------------


[uslogo.jpg] Page 4 of 8


 

3. Statutory Holidays

 

Normal complement.

 

 

 

4. Insurance

You will be provided with family health insurance through IHI or a comparable
carrier. All effort will be made to transfer your current group coverage through
IHI to The Company. You shall also be provided with a Health Savings Account or
Health Flex Account funded by The Company in the amount of $2,500.00. Any other
insurance provided shall be comparable with the level of insurance provided by
The Company to other senior executives in accordance with the terms of future
plans and any revisions thereto. The beneficiary of any life insurance provided
shall be to your wife or another person so designated by you.

 

 

 

5. Office

You will be provided with an office in any region in which the company has an
established office facility and such administrative support as is appropriate to
address the needs of The Company (including an appropriate company car).

 

 

Term of this
Agreement:

Subject to earlier termination as provided below the term of this agreement
shall commence upon the effective date of this contract being June 20, 2008 and
shall expire on the date which is five (5) years from the date hereof (“Initial
term”). This agreement shall be automatically renewed for one (1) five year
period (“Renewal Term”) pursuant to terms as mutually agreed upon by the parties
unless your employment is terminated by The Company in accordance with the terms
of this agreement. In the event the parties are unable to agree on mutually
acceptable terms, the renewal Term shall be governed by the same terms and
conditions applicable immediately prior to the expiry of the Initial Term.

 

 

Termination:

Your employment with The Company may be terminated by The Company for just
cause. If your employment is terminated by The Company for a reason other than
just cause, defined as unethical or criminal behavior (or your death or
resignation), or if there is a change in control at The Company resulting in the
acquisition by any person, directly or indirectly, of 50% or more of The
Company’s outstanding common shares, or any merger, arrangement or similar event
where control is transferred, or any event whereby any party or group, acting
together, elects or causes to be elected to the board of directors of The


--------------------------------------------------------------------------------


[uslogo.jpg] Page 5 of 8

Company’s persons who are or may be considered nominees thereof, and such
persons constitute 50% or more of the directors of The Company then in office,
you shall be entitled to the following:

•

A severance payment in an amount equal to 6 months of your contract salary
amount. The Severance Payment is payable in a lump sum within 14 days of the
termination date.

   



•

Despite the terms of any option plan, you shall have 3 months to exercise any
options then held and vested; and

   



•

In the event of a takeover of buyout of The Company, any outstanding stock
subject to issuance under the terms of this agreement shall be deemed to be
fully vested and issuable.


If your employment is terminated by death or permanent disability, provided that
in the latter case The Company has made legally recognized efforts to
accommodate your disability and such efforts to accommodate have been
unsuccessful you (or your successors) shall not be entitled to the Severance
Payment described herein, but the other severance entitlement terms hereof shall
continue to apply.

 



Confidentiality:

The terms of this agreement shall be kept confidential, to the extent permitted
by applicable law.

 



Resignation:

You may, by providing 30 days prior notice, in writing, terminate this Agreement
and your employment with The Company. If you provide such notice, The Company
may request that you cease duties prior to the expiry of this notice period, and
The Company shall, in such event, pay you an amount equal to the difference
between the amount you would have received had your employment been continued
throughout the notice period and the amount actually paid by The Company to you
during the notice period.

 



Intellectual Property,

You hereby acknowledge as reasonable and agree that you shall abide by the
following terms and conditions:

Confidentiality:



(i) Technology, Know-How, Inventions, Patents: That all designs, devices,
improvements, intentions and ideas made or conceived by you resulting from your
access to the business of The Company shall be exclusive property of The Company
and you and your estate agree to take all necessary steps to ensure that such
property rights are protected; and


--------------------------------------------------------------------------------


[uslogo.jpg] Page 6 of 8


(ii) Confidentiality, You shall keep confidential, at any time during your
employment, and for 1 year after cessation of employment, any proprietary or
confidential information about the business and affairs of, or belonging to, The
Company or any affiliate or associate thereof, including information which,
though technically not trade secrets, the dissemination of knowledge whereof
might prove prejudicial to any of them.

 



Legal Advice:

You acknowledge and agree you have had the opportunity to seek independent legal
advice prior to the execution and delivery of this Agreement.

 



General:

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, transmitted by telecopy or
similar means of recorded electronic communication or sent by registered mail,
charges prepaid, addressed as follows or to such other address as the relevant
party may specify from time to time:


  (a)

USR Technology, Inc.
20333 S 249, Suite 200
Houston, Texas 77070
United State of America

       

Attention: John Ogden

        (b)

J. David LaPrade

 

1302 Kingfisher Court South
Pearland, Texas 77584
United States of America

Any such notice or other communication shall be deemed to have been given and
received on the day on which it was delivered or transmitted (or, if such day is
not a business day, on the next following business day) or, if mailed, on the
third business day following the date of mailing; provided, however, that if at
the time of mailing or within three (3) business days thereafter there is or
occurs a labor dispute or other event which might reasonably be expected to
disrupt the delivery of documents by mail, any notice or other communication
hereunder shall be delivered or transmitted by means of recorded electronic
communications as aforesaid

--------------------------------------------------------------------------------


[uslogo.jpg] Page 7 of 8


This Agreement shall inure to the benefit of and shall be binding upon and
enforceable by the parties hereto, and your heirs, executors, administrators and
legal personal representatives and the successors and assigns of The Company.
This Agreement is personal to you and may not be assigned by you.

 



Entire Agreement:

This Agreement constitutes the entire agreement between you and The Company with
respect to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether written or oral. There are
no covenants, conditions, agreements, representations, warranties or any other
terms or provisions, express or implied, collateral, statutory or otherwise,
relating to the subject matter hereof, except as herein provided.

 



Governing Law:

This Agreement shall be construed, interpreted and enforced in accordance with,
and the respective rights and obligations of you and The Company and shall be
governed by and construed and enforced in accordance with the laws of the state
of Texas, United States of America, excluding the laws of the state of Texas
regarding choice of law. The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the state or federal courts
located in the Southern District of Texas for any lawsuits, actions or other
proceedings arising out of or relating to this Agreement and agree to waive any
claim or defense based on jurisdiction or inconvenient or improper forum or
venue.

 



Waiver:

No amendment or waiver of any provision of this Agreement shall be binding on
you and The Company unless consented to in writing by such party. No waiver of
any provision of this Agreement shall constitute a waiver of any other provision
nor shall any waiver constitute a continuing waiver unless otherwise provided.
No failure or delay of any party in exercising any right, power, or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any right, power, or privilege hereunder.

 



Severability:

If any term or provision of this Agreement is found to be invalid, illegal or
unenforceable, the remaining terms and provisions of this Agreement shall remain
in full force and effect notwithstanding such invalidity, illegality or
unenforceability.


--------------------------------------------------------------------------------


[uslogo.jpg] Page 8 of 8

This agreement is subject to the approval of The Company’s Compensation
Committee and Board of Directors and if so obtained the effective date as agreed
would be June 20th, 2008.

If you are in agreement with the terms of employment as contained in this
letter, please confirm your acceptance of same by signing below and returning
this letter in confidence to The Company at the notice office stated above.

Yours very truly,

 

 

/s/ John Ogden
John Ogden
Chairman

 

 

 

I hereby accept the terms of this offer.

 

 

    /s/ J. David LaPrade Witness:   J. David LaPrade           Date: August 22,
2008


 

--------------------------------------------------------------------------------

